Wells Fargo Bank, N.A. v Ciafone (2020 NY Slip Op 06581)





Wells Fargo Bank, N.A. v Ciafone


2020 NY Slip Op 06581


Decided on November 12, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOSEPH J. MALTESE
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2018-05541
 (Index No. 6143/14)

[*1]Wells Fargo Bank, National Association, etc., appellant,
vJohn Ciafone, respondent, et al., defendants.


McCarter & English, LLP, New York, NY (Adam M. Swanson and Jessie D. Bonaros of counsel), for appellant.
Michael Kennedy Karlson, New York, NY, for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Queens County (Chereé A. Buggs, J.), entered March 13, 2018. The order, insofar as appealed from, denied that branch of the plaintiff's motion which was pursuant to CPLR 5015(a)(3) to vacate an order of the same court dated October 17, 2016.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the order entered March 13, 2018, has been rendered academic in light of our determination on a related appeal from an order of the same court dated January 24, 2017 (see Wells Fargo Bank, Natl. Assn. v Ciafone, ___ AD3d ___ [Appellate Division Docket No. 2017-03140; decided herewith]).
DILLON, J.P., MALTESE, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court